Name: COMMISSION REGULATION (EC) No 816/97 of 5 May 1997 fixing, for April 1997, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy
 Date Published: nan

 6 . 5 . 97 1 EN I Official Journal of the European Communities No L 116/23 COMMISSION REGULATION (EC) No 816/97 of 5 May 1997 fixing, for April 1997 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector conversion rates applicable during the month of storage; whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for April 1997, of the specific agricultural conver ­ sion rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1599/96 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 July 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (5), as last amended by Regulation (EC) No 59/97 (6), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average , calculated pro rata temporis, of the agricultural HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for April 1997 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 6 May 1997 . It shall apply with effect from 1 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 206, 16 . 8 . 1996, p. 43 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . ( 5) OJ No L 159 , 1 . 7 . 1993 , p. 94 .h) OJ No L 14, 17 . 1 . 1997, p. 25 . No L 116/24 PEN Official Journal of the European Communities 6 . 5 . 97 ANNEX to the Commission Regulation of 5 May 1997 fixing, for April 1997 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,3384 Belgian and Luxembourg francs 7,49997 Danish kroner 1,95510 German marks 311,761 Greek drachmas 165,571 Spanish pesetas 6,61023 French francs 0,756658 Irish punt 1 973,93 Italian lire 2,19904 Dutch guilders 13,7588 Austrian schillings 198,202 Portuguese escudos 6,02811 Finnish marks 8,83274 Swedish kroner 0,742320 Pound sterling